Citation Nr: 1620984	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps form June 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased evaluation for left shoulder impingement syndrome.  The Board has recharacterized the issue as a left shoulder disability in light of the multiple comorbid diagnoses of the joint.

In April 2015, the Board remanded the claim for provision of a VA examination.  This was accomplished, and the case is now returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While the Veteran has stated the left shoulder disability has some impact on work functions, he does still continue to work, even part time, and therefore no claim for TDIU is inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The left shoulder disability is manifested by limitation of motion to shoulder level; movement is possible to well above midway between that level and the side of the body.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a left shoulder disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  may 2009 and August 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in May 2009, September 2010, and July 2015.  The examiners made all findings necessary to application of the appropriate rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran has not alleged, and the record does not show, that the disability has worsened since the most recent examination, and hence no updated findings are required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently evaluated under Code 5201, for limitation of motion of the shoulder and arm.  In the absence of any ankylosis (Code 5200) or dislocation or malunion of the shoulder joint at the humerus, clavicle, or scapula (Codes 5202 and 5203, respectively), this is the most appropriate Code.  

Code 5201 provides two evaluation progressions, depending on whether the limb involved is the major (dominant) hand or the minor (nondominant) hand.  As the Veteran is right-handed, based on records and his own statements, the ratings for only the minor limb are discussed here.  When motion of the shoulder is limited to shoulder level, a 20 percent rating is warranted.  A 20 percent rating is also assigned when motion is possible to midway between the side and shoulder level.  A higher, 30 percent rating is warranted when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

At the May 2009 VA examination, the Veteran reported localized left shoulder joint pain.  He stated that activity caused weakness, stiffness, a lack of endurance, and giving way in the joint.  He did not report any dislocations, but stated that lifting was restricted, and he guarded in movement.  The examiner measured 90 degrees of flexion, 90 degrees of abduction, 40 degrees of external rotation, and 40 degrees of internal rotation.  Repeated movement did not result in additional restriction.

In September 2010, the Veteran was examined for right shoulder complaints, but the examiner included objective findings regarding the left shoulder as well.  Flexion was to 90 degrees, as was abduction.  External rotation was to 45 degrees, and internal rotation was to 90 degrees.  Motion and repetitive use resulted in pain, fatigue, and weakness, with pain the primary limiting factor.  

Most recently, in July 2015, the Veteran reported weakness of the shoulder and a tightness.  He could not reach above his head, and felt a popping sensation.  Physical examination showed that strength was reduced to 4/5, and there was some atrophy of the upper left arm.  Motion was measured to 90 degrees (80 after repeated motion) in flexion, and abduction was to 40 degrees (35 degrees with repeated motion).  External rotation was to 30 degrees, with no reduction with use.  Internal rotation was initially 45 degrees, with reduction to 30 degrees after repeated movement.  Motion was painful, and this was the primary limitation.

Treatment records reflect periodic complaints of left shoulder pain, but no findings were made regarding the extent of motion or functional impact.  

The Veteran has alleged that the left shoulder has a greater impact on his activity and functioning than the current rating reflects.  He stresses an inability to work above his head, and pain in the joint with activity.

However, at most the left shoulder is limited to movement at or immediately below shoulder level, with flexion to 80 degrees.  Further, this accounts for the functional impact of the pain, weakness, fatigue, and stiffness the Veteran complains of.  He is currently compensated for the lack of movement above his head, based on limitation to shoulder level.  He has not described, and no examiner or provider has documented, impaired motion to a level halfway between body and shoulder level.  Accordingly, no increased schedular evaluation is assignable.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

As is noted above, the rating criteria, in basing evaluations on limited movement, fully contemplates the Veteran's allegations and symptomatology.  Further, those criteria are applied in full consideration of actual functional impact from the pain, weakness, fatigability, and stiffness reported by the Veteran as being his limiting factors.  

Additionally, the Board notes that the Veteran is separately service-connected and rated for other disabilities of the left upper extremity.  Together, all symptoms and impairments of the limb are accounted for.

No extraschedular evaluation is warranted.



ORDER

An evaluation in excess of 20 percent for a left shoulder disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


